DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "formula (1)" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 25 does not recite “formula (1)”. For further examination of the claims, the limitation “formula (1) represents 

Allowable Subject Matter
Claims 25, 27-35, and 37-43 are allowed.
Claim 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: As explained in the previous Office action, Reichenbach-Klinke et al. (WO 2013/120636 A1) renders obvious all of the limitations of claim 25, except the limitation wherein the one or more recurrent structural units a) are derived from monomers selected from the group consisting of acryloyldimethyltaurate, acryloyl-1,1-dimethyl-2-methyltaurate, acryloyltaurate, and acryloyl-N-methyltaurate. Although Carlson et al. (US 2014/0128513 A1) teaches sodium acryloyldimethyltaurate that is present in a copolymer [0046] that is present in a cement slurry [0051, 0052], which reads on one or more recurrent structural units derived from acryloyldimethyltaurate, there would not have been motivation for one of ordinary skill in the art to have found it obvious to use Carlson’s sodium acryloyldimethyltaurate to modify Reichenbach-Klinke’s terpolymer such that the polymer contains 25 – 35 mol% of the structural units that are derived from Carlson’s sodium acryloyldimethyltaurate. This is because Reichenbach-Klinke teaches that their terpolymer is used as a fluid loss additive in their method for cementing deep wells using a cement slurry (p. 1, l. 1-4) and that their invention .

Response to Arguments
Applicant’s arguments, see p. 7-8, filed 08/30/2021, with respect to the rejection of claims 25, 27-29, 31-35, and 37-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been fully considered and are persuasive.  The rejection of claims 25, 27-29, 31-35, and 37-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 
08/30/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the rejection of claim 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is respectfully overcome because Applicant has amended claims 25, 29, and 43 to particularly point out and distinctly claim embodiments of the invention (p. 7), claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is because claim 36 recites the limitation "formula (1)" in line 1, and there is insufficient antecedent basis for this limitation in the claim because claim 25 does not recite “formula (1)”.
Applicant’s arguments, see p. 7-8, filed 08/30/2021, with respect to the applicant’s arguments requesting allowance of claims 25, 27-35, and 37-43 have been fully considered and are responded to by the indication that claims 25, 27-35, and 37-43 are allowed as set forth in this Office action. 
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Applicant respectfully requests allowance of claim 36 because Applicant has made a bonafide attempt to comply with the Office’s proffered statement regarding Allowable Subject Matter (p. 8), claim 36 is not allowable because claim 36 is rejected under 35 U.S.C. 112(b) or .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767